PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                          
In re Application of
:
Zolomy, et al.	  			                 :	

Application No.  16/237,511
:	DECISION ON PETITION
Filed:     December 31, 2018
:
Attorney Docket No. SILA411

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed on October 28, 2021.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned on June 4, 2021, after it was believed that a proper response was not timely filed to the final Office action mailed on March 3, 2021.  The notice allowed a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on September 17, 2021, indicating that a reply to the final Office action was not received.

The instant petition under 37 CFR 1.181 was first filed on October 28, 2021. Petitioner maintains that a proper and timely reply was filed on August 25, 2020.

A review of the application file record revealed that a reply to the final Office action, in the form of a Request for Continued Examination under 37 CFR 1.114, was filed on September 13, 2021, an included a certificate of mailing or transmission under 37 CFR 1.8, dated September 3, 2021. Based on the aforementioned, it appears that the application was improperly held abandoned as a response to the final Office action was transmitted or mailed under 37 CFR 1.8, prior to expiration of the statutory set for reply to the final Office action.  The holding of abandonment is withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 2843 further processing, including consideration of the reply filed on September 13, 2021.

Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of this application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET